United States Court of Appeals
                      For the First Circuit


No. 15-1752

        ELENA GRANADA-RUBIO; GERSON ELIAS MEJIA-GRANADOS;
                        C.M.M.G., a minor,

                           Petitioners,

                                v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                       Howard, Chief Judge,
                 Stahl and Lynch, Circuit Judges.


     Hans J. Bremer and Bremer Law & Associates, LLC on brief for
petitioners.
     Alexander J. Lutz, Trial Attorney, Office of Immigration
Litigation, Civil Division, United States Department of Justice,
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Civil Division, and Anthony C. Payne, Assistant Director, Office
of Immigration Litigation, on brief for respondent.



                        February 24, 2016
          Per curiam.   Elena Granada-Rubio1 and two of her sons,

Gerson Elias Mejia-Granados and "C.M.M.G.," a minor, all natives

and citizens of El Salvador, petition for review of a May 29, 2015,

order of the Board of Immigration Appeals ("BIA").    The BIA order

affirmed an Immigration Judge's ("IJ") decision to deny Granada-

Rubio's asylum application, of which her sons were derivative

beneficiaries, as well as her requests for withholding of removal

and protection under the Convention Against Torture ("CAT").    We

deny the petition.

                                  I.

          Granada-Rubio, Mejia-Granados, and C.M.M.G. illegally

entered the United States, as admitted in responses to Notices to

Appear served in December 2011.    Granada-Rubio applied for asylum

for herself and her two sons, as well as withholding of removal

and protection under the CAT.2    In the application, Granada-Rubio

described receiving phone calls in October 2011, while she was

living in El Salvador, from a member of the Mara Salvatrucha ("MS-

13") gang who asked for money and "said he knew that [her] husband

was living in the United States and that if [she] did not cooperate



     1    On her asylum application, her name appears as "Elena
Isabel Granados de Mejia." We refer to her as "Granada-Rubio" to
maintain consistency with the petition for review filed with this
court.
     2    Granada-Rubio has a third son who was not included in
the application.


                                 - 2 -
with him he was going to kill [her] and [her] three children."

The application stated that Granada-Rubio is "afraid to return to

[her] country because [she] honestly believe[s] that [she] will be

either    injured   or   tortured   or   killed   by    this   gang   and   the

government will do nothing to protect [her]."

            At a November 8, 2013, hearing before an IJ, Granada-

Rubio testified to the following events.3              On October 25, 2011,

someone who identified himself as being from the MS-13 gang called

Granada-Rubio at her house, said that he knew her husband and her

children, and said that he knew her husband was in the United

States.    The caller demanded $500 a month "as rent" and threatened

to kill her or her children if she did not comply.             Granada-Rubio

said that she could not give him that amount of money.            The caller

replied by asking if she loves her children and said that if she

did not comply she "knew what was going to happen to them."                 The

caller also said that if Granada-Rubio told the police, "things

would get even worse."        Granada-Rubio did not call the police

"because sometimes the police are even part of the same thing . . .

[and] [s]ometimes they will report things that have been said to

them because they're also afraid."          Granada-Rubio disconnected her



     3    Granada-Rubio's case was consolidated with those of her
two sons; they are included on her I-589 Application for Asylum
and for Withholding of Removal as "Asylum Derivative[s]."       The
sons remained outside the hearing room during the November 8, 2013,
hearing.


                                    - 3 -
phone, but the caller called again after she reconnected it.                 On

November 10, 2011, Granada-Rubio left El Salvador with her children

for the United States because "she was afraid for [her] life."

She believes that if she returns to El Salvador, members of the

MS-13 gang will torture or target her.

             The IJ issued an oral decision denying Granada-Rubio's

application for relief and ordering her and her sons removed to El

Salvador.      The IJ concluded that Granada-Rubio had failed to

establish past persecution based on a protected ground and that

Granada-Rubio's    "fear   of   victimization      by   gang     members    for

economic reasons will not support a claim of persecution as members

of   a   particular   social    group    because   there    is    nothing     to

differentiate members of such a group from other persons in the

general populace who have been or might become victims of crime."

The IJ also explained that Granada-Rubio fails to qualify for CAT

protection    "because   the    record   does   not     establish    a     clear

likelihood that a public official in El Salvador would likely

acquiesce in or exhibit willful blindness toward any torture

inflicted by gang members that the respondent fears."

             The BIA affirmed the IJ's determinations and dismissed

Granada-Rubio's appeal on May 29, 2015.         This petition for review

followed.    We discuss the BIA's reasoning below.




                                   - 4 -
                                II.

          "Where the BIA affirms the IJ's ruling but adds its own

discussion, we review both decisions."    Panoto v. Holder, 770 F.3d

43, 46 (1st Cir. 2014).   "We will uphold a decision so long as it

is 'supported by reasonable, substantial, and probative evidence

on the record considered as a whole.'"     Id. (quoting Thapaliya v.

Holder, 750 F.3d 56, 59 (1st Cir. 2014)).          "That the record

supports a conclusion contrary to that reached by the BIA is not

enough to warrant upsetting the BIA's view of the matter; for that

to occur, the record must compel the contrary conclusion."     Lopez

de Hincapie v. Gonzales, 494 F.3d 213, 218 (1st Cir. 2007).       We

review questions of law de novo.      Ziu v. Gonzales, 412 F.3d 202,

204 (1st Cir. 2005) (per curiam).

A.   Asylum and Withholding of Removal

          To qualify for asylum, an alien must establish, inter

alia, that she is unwilling or unable to return to her home country

"because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion."     8 U.S.C. § 1101(a)(42); see

8 U.S.C. § 1158(b)(1).    The BIA agreed with the IJ's conclusions

that (a) Granada-Rubio did not establish persecution, and (b)

Granada-Rubio did not establish that she was part of "a particular

social group for asylum purposes."      Either of these conclusions

would be sufficient to support a denial of Granada-Rubio's asylum


                               - 5 -
application.     See 8 U.S.C. § 1101(a)(42).     Assuming, arguendo,

that Granada-Rubio established that she has faced or will face

persecution, the IJ and the BIA were warranted in finding that

Granada-Rubio has not been persecuted based on her membership in

a legally cognizable particular social group.

          "To prove persecution on account of membership in a

particular social group, an alien must show at a bare minimum that

she is a member of a legally cognizable social group."       Mendez-

Barrera v. Holder, 602 F.3d 21, 25 (1st Cir. 2010).            "[A]n

applicant seeking asylum or withholding of removal 'based on

"membership in a particular social group" must establish that the

group is: (1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question.'"     Paiz-Morales v. Lynch,

795 F.3d 238, 244 (1st Cir. 2015) (quoting Matter of M–E–V–G–, 26

I. & N. Dec. 227, 237 (BIA 2014)).

          Granada-Rubio, as lead respondent, argued to the BIA

that "the MS-13 is targeting her because they know that she is

married to a man who is living and working in the United States

and therefore, has the capacity to pay the $500 monthly. [Granada-

Rubio] is a target because she is a member of a particular

group . . . ."    Granada-Rubio4 argues to us that she is "a member


     4    Here and going forward, we use "Granada-Rubio" to refer
to Granada-Rubio, Mejia-Granados, and C.M.M.G., unless specified


                               - 6 -
of   a   particular   social   group   of   women   with   children   whose

husband[s] live and work in the U.S. and it is known to society as

a whole that the husbands live in the U.S."            To the extent the

social group proposed now was not proposed to the BIA, it is

unexhausted.    See Makhoul v. Ashcroft, 387 F.3d 75, 80 (1st Cir.

2004) ("[T]heories not advanced before the BIA may not be surfaced

for the first time in a petition for judicial review of the BIA's

final order.").

            Addressing the extent of Granada-Rubio's claim that is

exhausted, the BIA supportably found that she has not presented

evidence that such a proposed group is socially distinct.              See

Matter of M-E-V-G-, 26 I. & N. Dec. at 238 ("[T]he 'social

distinction' requirement considers whether those with a common

immutable characteristic are set apart, or distinct, from other

persons within the society in some significant way.              In other

words, if the common immutable characteristic were known, those

with the characteristic in the society in question would be

meaningfully distinguished from those who do not have it."); Matter

of W-G-R-, 26 I. & N. Dec. 208, 217 (BIA 2014) ("To have the

'social distinction' necessary to establish a particular social



otherwise, as all three have petitioned for review. The government
maintains that Granada-Rubio's sons are derivative beneficiaries
of only her asylum claim, not of her withholding of removal and
CAT protection claims. Because we deny the petition, we need not
reach this question.


                                  - 7 -
group, there must be evidence showing that society in general

perceives, considers, or recognizes persons sharing the particular

characteristic to be a group.").

              Indeed, court precedent supports the BIA's conclusion.

See Beltrand-Alas v. Holder, 689 F.3d 90, 94 (1st Cir. 2012)

(rejecting petitioner's "argument that he would likely be subject

to persecution because he may be deemed wealthy because of his

status as a returning expatriate from the United States," and

explaining that "we have rejected proposed social groups 'based

solely   on    perceived   wealth,    even   if   signaling   an    increased

vulnerability to crime,' . . . regardless of why one is perceived

as wealthy" (quoting Garcia–Callejas v. Holder, 666 F.3d 828, 830

(1st Cir. 2012) (per curiam))); Sicaju-Diaz v. Holder, 663 F.3d 1,

4 (1st Cir. 2011) ("[A] class of persons identified partly based

on comparative wealth could be the subject of persecution on the

basis of that status. . . . But being part of a landowning class

is quite different than happening to be wealthy or perceived to be

wealthy because of owning a large house, belonging to a well known

family or 'returning to Guatemala after a lengthy residence in the

United States.'").

              Because Granada-Rubio does not qualify for asylum, she

also does not qualify for withholding of removal.                  See Ang v.

Gonzales, 430 F.3d 50, 58 (1st Cir. 2005); Makhoul, 387 F.3d at 82

("A claim for withholding of deportation demands that the alien


                                     - 8 -
carry    a   more   stringent   burden   of   proof   than   does   an   asylum

claim. . . . Thus, if an alien cannot establish asylum eligibility,

his claim for withholding of deportation fails a fortiori." (citing

8 U.S.C. § 1231(b)(3)(A))).

B.      Protection Under the CAT

             Granada-Rubio's claim for protection under the CAT fails

as well.      The IJ and the BIA noted, with support in the record,

that Granada-Rubio has not shown that she will be subject to

torture through the acquiescence or willful blindness of a public

official.     See Aldana-Ramos v. Holder, 757 F.3d 9, 19 (1st Cir.

2014) ("A petitioner seeking CAT protection must show 'it is more

likely than not' that he would be subject to torture 'by or with

the acquiescence of a government official.'" (quoting Nako v.

Holder, 611 F.3d 45, 50 (1st Cir. 2010))); 8 C.F.R. § 1208.18(a)(1)

(explaining that under the CAT, "[t]orture is defined as any act

by which severe pain or suffering, whether physical or mental, is

intentionally inflicted on a person . . . when such pain or

suffering is inflicted by or at the instigation of or with the

consent or acquiescence of a public official or other person acting

in an official capacity").

             Neither Granada-Rubio's testimony, that "sometimes the

police are even part of the same thing . . . .                Sometimes they

will report things that have been said to them because they're

also afraid. . . . Sometimes they just don't help you," nor the


                                    - 9 -
country report she submitted is sufficient to support a claim of

government    acquiescence.     The   country   report   she   submitted

includes that there have been complaints of torture and "cruel,

inhumane, or degrading treatment or punishment perpetrated by

public officials," and that the government of El Salvador has not

effectively     implemented   the   criminal    penalties   for   public

corruption.     However, this report does not compel the conclusion

that Granada-Rubio will have "pain or suffering . . . inflicted by

or at the instigation of or with the consent or acquiescence of a

public official or other person acting in an official capacity,"

8 C.F.R. § 1208.18(a)(1); see also Makieh v. Holder, 572 F.3d 37,

44 (1st Cir. 2009) (evaluating a claim for CAT protection and

explaining that "the administrative record does not . . . support

a conclusion contrary to that reached by the agency, much less

compel a contrary conclusion").5

             The petition for review is denied.




     5    Granada-Rubio also argues that "[e]quity, fairness, and
the spirit behind our immigration laws call this Honorable Court
to grant [Granada-Rubio] asylum." However, Congress has specified
that there are only certain conditions under which the Secretary
of Homeland Security or the Attorney General can grant asylum.
See 8 U.S.C. § 1158(b).


                                - 10 -